DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
	Applicant’s Preliminary Amendment, filed November 11, 2020 is acknowledged. Claims 1–56 are pending in the instant application. 

Priority
	This application is a 371 of PCT/IT2017/000233 filed on October 24, 2017. 

Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I. Claims 1-28, drawn to a catalytically inactive nanoswitch module comprising at least one split catalytically inactive site-specific cleaving enzyme fragment, at least one binding moiety, and at least one binding arm, classified in C12Q 1/00. 
Group II. Claims 29-53, drawn to an amplification nanoswitch system comprising at least two catalytically inactive nanoswitch modules and at least one effector molecule that contains a cleavage recognition site and a sensor or reporter molecule, classified in C12Q 1/6837.
Group III. Claims 54-56, drawn to a method of providing an amplification nanoswitch system, classified in G01N 33/523. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a catalytically inactive nanoswitch module comprising at least one split catalytically inactive site-specific cleaving enzyme, at least one binding moiety, and at least one binding arm configured to bind the at least one split catalytically inactive site-specific cleaving enzyme fragment to the at least one binding moiety, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wehr et al., “Monitoring regulated protein-protein interactions using split TEV”, Nature Methods, 2006 Dec, Vol. 3, Issue 12, pp. 985-993. 
Wehr teaches a biological assay termed split TEV, using inactive fragments of the Nia protease from tobacco etch virus (TEV protease) that regain activity only when coexpressed as fusion constructs with interacting proteins (relevant to at least one split catalytically inactive site-specific cleaving enzyme fragment) (abstract). Wehr teaches fusion proteins using the yeast homodimer GCN4 coiled-coil domain (GCN4cc) and N-terminal TEV or C-terminal TEV protease fragment (relevant to at least one binding arm configured to bind the at least one split catalytically inactive site-specific cleaving enzyme fragment to the at least one binding moiety) (p.987 2nd column – Interactions of coiled-coil domains at the membrane, Figure 4a). Wehr teaches interaction of the GCN4cc-(C/N)-TEV in the presence of membrane localized reporter TM-GV (relevant to at least one binding moiety) (p.987 2nd column – 3rd paragraph, Figure 4b). Therefore, a catalytically inactive nanoswitch module comprising at least one split catalytically inactive site-specific cleaving enzyme fragment, at least one binding moiety, and at least one binding arm configured to bind the at least one split catalytically inactive site-specific cleaving enzyme fragment to the at least one binding moiety is not a special technical feature that defines a contribution over the prior art. Thus, the claimed invention lacks unity of invention a posteriori. 



Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Genus: enzyme
Nuclease (claims 2, 7, 8, 9, 49, 52)
Protease (claims 2, 3, 4, 5, 6, 49, 52, 56)
Mega-nuclease (claim 9)
Glycosidase (claim 10)
The above species lack unity of invention a priori because nucleases, proteases and glycosidases are structurally different enzymes that react with structurally different substrates.  

Genus: binding arm
Biotinylated DNA strand able to bind the catalytically inactive fragment via streptavidin or monostreptavidin unit (claim 11)
DNA strand able to bind the catalytically inactive fragment via a DNA sequence configured to bind a Histidine tag using nickel chelating ligand nitrilotriacetic acid (NTA) (claim 12)
Peptide sequence fused with the enzyme fragment and with the binding moiety (claim 13)
DNA strand contiguous with DNA binding moieties and biotinylated at 3’ or 5’ ends (claim 14)
Binding arm is chemically modified in order to be protected from digestion (claim 15)
The above species lack unity of invention a priori because DNA strands and sequences are composed of nucleic acids, and chemical modifications such as biotinylation or methylation are structurally different molecules from nucleic acids. 

Genus: binding moiety
PNA-peptide structure, wherein peptide is able to be bound by an antibody (claim 16)
PNA-peptide structure, wherein peptide is able to bind an antigen (claim 17)
Protein fused with a monostreptavidin (claim 18)
Aptamer (claim 19)
Spiegelmer (claim 20)
Antibody (claim 21)
Single-chain antibody (claim 22)
Antibody VH region (claim 23)
Affibody (claim 24)
Biotinylated DNA strand with at least 50% homology to a target nucleic acid target sequence (claim 25)
Biotinylated RNA strand with at least 5% homology to a nucleic acid target sequence (claim 26)
The above species lack unity of invention a priori because proteins and antibodies are composed of amino acids, while DNA and RNA are composed of nucleic acids, and these are structurally different moieties. 	

Genus: analytical target
Antibody (claims 27, 28, 43, 44)
Affibody (claims 28, 44)
Single-chain antibody (claims 28, 44)
Antibody VH region (claims 28, 44)
Protein (claims 27, 28, 43, 44)
Peptide (claims 27, 28, 43, 44)
DNA strand (claim 44)
RNA strand (claim 44) 
Antigen (claim 43) 
Organic compound (claim 43)
Inorganic compound (claims 43, 44)
Monosaccharide, disaccharide, or polysaccharide (claim 44)
Hapten (claim 44)
Synthetic compound (claim 44)
The above species lack unity of invention a priori because proteins and antibodies are composed of amino acids, DNA and RNA are composed of nucleic acids, saccharides are composed of carbon chains, inorganic compounds lack carbon, and these are structurally different analytes. 

Genus: sensor or reporter molecule
Molecule emitting inductance signal – conductimetric detection (claim 31)
Molecule emitting current signal – amperometric detection (claim 31)
Molecule emitting electric potential – voltammetric detection (claim 31)
Molecule emitting colorimetric signal (claim 31)
Molecule emitting fluorescence/chemiluminescent signal (claim 31)
Molecule detected by light scattering or refraction/diffraction – plasmonic optical detection (claim 31) 
Molecule is a quencher/fluorophore system (claim 32)
Molecule is an electrochemical reporter (claims 32, 41)
Molecule is an enzyme (claim 32) 
The above species lack unity of invention a priori because each of the molecular signals requires a different mechanism of detection, and a molecule emitting a colorimetric signal, an enzyme, and an electrochemical reporter are structurally different molecules. 

Genus: effector molecule
A peptide sequence that is able to be cleaved by a complemented protease, wherein a quencher and fluorophore are conjugated at the N-terminal and at the C-terminal, or vice versa (claim 33)
A peptide sequence that is able to be cleaved by a complemented nuclease, wherein a quencher or fluorophore are conjugated at the 5’ end and at the 3’ end, or vice versa (claim 34)
A peptide sequence that is able to be cleaved by a complemented protease, wherein a luminescent molecule or an enzyme are conjugated at the N-terminal and at the C-terminal, or vice versa (claim 35)
A peptide sequence that is able to be cleaved by a complemented protease, wherein an electrochemical reporter is conjugated to one extremity and the other extremity is linked to an electrode surface (claim 36)
A peptide sequence that is able to be cleaved by a complementary nuclease, wherein an electrochemical reporter is conjugated on one extremity and the other extremity is linked to an electrode surface (claim 37)
A peptide sequence that is able to be cleaved by a complemented protease, wherein an electrochemical reporter is conjugated on a PNA extremity and the peptide sequence is attached to an electrode surface (claim 38)
Two PNA sequences coupled with peptide sequences that are able to be cleaved by a complemented protease that are followed by cysteine-rich sequences attached via thiol bond to an electrode surface (claim 39)
The above species lack unity of invention a priori, because proteases have different amino acid sequences than nucleases, and these are structurally different molecules. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1, 29-30 and 54

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/DEEPA MISHRA/Examiner, Art Unit 1657